DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pasteris et al.(WO 2018187553; 10/11/2018 using Provisional Application 62/482343).
; 04/06/2017). 
Pasteris et al. teach

Claims 1-5,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al.(WO 2017118689; 07/13/2017). Hoffman et al. at page 102 teach 

    PNG
    media_image1.png
    259
    619
    media_image1.png
    Greyscale

Hoffman teach a ring member C–OH group to the diazolyl ring instead of a ring member C=O group. However the C-OH ring member can tautomerize to yield a C=O group as part of the diazolyl ring for compound 1.171 above rending the instant compound obvious. 
Tautomerization process, e.g.,is:

    PNG
    media_image2.png
    162
    461
    media_image2.png
    Greyscale



Hoffman et al. teach that compound 1.171 teach an agrochemical composition comprising a fungicidally amount of compound 1.171. Hoffman teaches that compound .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Pasteris et al.(WO 2018187553; 10/11/2018 using Provisional Application 62/482343).
; 04/06/2017). 
Pasteris et al. teach in ‘343, 

    PNG
    media_image3.png
    379
    735
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    260
    692
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    55
    617
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    182
    652
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    85
    623
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    169
    707
    media_image8.png
    Greyscale


    PNG
    media_image7.png
    85
    623
    media_image7.png
    Greyscale


Pasteris et al. ‘343 in the claims teach an agrochemical composition comprising a fungicidally amount of compounds as well as combining the compounds with diluent or carrier to formulate a composition which can be applied to a plant to control fungal disease. See abstract and ‘343.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/           Primary Examiner, Art Unit 1616